

 
NAVISTAR FINANCIAL SECURITIES CORPORATION
 
Seller
 
NAVISTAR FINANCIAL CORPORATION
 
Servicer
 
and
 
THE BANK OF NEW YORK
 
Master Trust Trustee
 
on behalf of the Series 1997-1 Certificateholders
 
__________________________________
 
SERIES 1997-1 SUPPLEMENT
 
Dated as of August 19, 1997
 
to
 
POOLING AND SERVICING AGREEMENT
 
Dated as of June 8, 1995
 
_________________________________
Floating Rate
 
Dealer Note Asset Backed Certificates, Series 1997-1


DEALER NOTE MASTER TRUST





E-327

--------------------------------------------------------------------------------



SERIES 1997-1 SUPPLEMENT
TO POOLING AND SERVICING AGREEMENT


SERIES 1997-1 SUPPLEMENT dated as of August 19, 1997 (the "Series Supplement"),
by and among NAVISTAR FINANCIAL SECURITIES CORPORATION, a Delaware corporation,
as Seller (the "Seller"), NAVISTAR FINANCIAL CORPORATION, a Delaware
corporation, as Servicer (the "Servicer"), and THE BANK OF NEW YORK, a New York
banking corporation, as trustee (together with its successors in trust
thereunder as provided in the Agreement referred to below, the "Master Trust
Trustee") under the Pooling and Servicing Agreement, dated as of June 8, 1995
(as amended and supplemented, the "Agreement") among the Seller, the Servicer,
the Master Trust Trustee and The Chase Manhattan Bank, as trustee under the 1990
Trust Agreement.


Section 6.09 of the Agreement provides that the Seller may from time to time
direct the Master Trust Trustee to issue, on behalf of the Master Trust, one or
more new Series of Investor Certificates representing fractional undivided
interests in the Master Trust.  The Principal Terms of any new Series are to be
set forth in a Supplement to the Agreement.


Pursuant to this Series Supplement, the Seller and the Master Trust Trustee
shall create a new Series of Investor Certificates and specify the Principal
Terms thereof.
 
ARTICLE I
CREATION OF SERIES 1997-1 AND
THE SERIES 1997-1 CERTIFICATES;
ACCEPTANCE OF CLASS A-5 CERTIFICATE


SECTION                                I.1  Designation.


(a)           There is hereby created a new Series pursuant to the Agreement and
this Series Supplement to be known as the "Series 1997-1."  The interest of the
Investor Certificateholders in Series 1997-1 shall be represented by the Series
1997-1 Certificates.


(b)           If any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Agreement, the terms
and provisions of this Series Supplement shall govern with respect to Series
1997-1.


SECTION                                I.2  Acceptance of Class A-5 Investor
Certificate.


(a)           By execution of this Series Supplement,  as amended in Section
2.03(a) of the Agreement, the Master Trust Trustee hereby delivers the 1990
Trust Seller Certificate to the 1990 Trustee and accepts in exchange therefor
the newly issued Class A-5 Investor Certificate and the reissued 1990 Trust
Seller Certificate.  If the original sale, transfer, assignment, set-over or
conveyance of the 1990 Trust Seller Certificate to the Master Trust is deemed to
create a security interest in such property, the Master Trust shall have a
security interest in the Class A-5 Investor Certificate and the reissued 1990
Trust Seller Certificate (which shall be deemed to be a first perfected security
interest) and the Seller agrees that the Agreement, including this Series
Supplement, shall constitute a security agreement under applicable law.
 
E-328

--------------------------------------------------------------------------------




(b)           As provided in Section 2.03(a) of the Agreement, the Master Trust
Trustee agrees to maintain physical possession thereof.
 
ARTICLE II
DEFINITIONS


SECTION I           I.1  Definitions.


(a)           Whenever used in this Series Supplement, the following words and
phrases shall have the following meanings:


"1990 Trust Spread Account" shall mean the Spread Account established and
maintained pursuant to the 1990 Trust Agreement.


"Accumulation Period" shall mean, unless an Early Amortization Event shall have
occurred prior thereto, the period commencing on the Accumulation Period
Commencement Date and ending upon the first to occur of (a) the commencement of
an Early Amortization Period and (b) the payment of the Invested Amount in full.


"Accumulation Period Commencement Date" shall mean the first day of the nth full
Due Period prior to the Expected Payment Date where n is the number of Due
Periods in the Accumulation Period Length; provided, however, that the
Accumulation Period Commencement Date shall be the Specified Accumulation Period
Commencement Date if, on the Specified Accumulation Period Commencement Date,
any other outstanding Series shall have entered into an investment period or an
early amortization period; and provided further that, if the Accumulation Period
Length and the Accumulation Period Commencement Date  have been determined
pursuant to Section 4.11 but the Accumulation Period has not commenced and any
other outstanding Series shall enter into an investment period or an early
amortization period, the Accumulation Period Commencement Date shall be the date
that such outstanding Series shall have entered into an investment period or an
early amortization period.


"Accumulation Period Length" shall mean a period which is between one and nine
Due Periods and which is determined by the Servicer pursuant to Section 4.11.


"Adjusted Invested Amount" shall mean, with respect to any Distribution Date, an
amount (which shall never be less than zero) equal to the Initial Invested
Amount, plus the Available Subordinated Amount as of the end of the related
Transfer Date, minus the aggregate amount of Investor Charge-Offs not reimbursed
on or prior to such Distribution Date.


"Amortizing Due Period" shall have the meaning specified in Section 4.12.


"Available Certificateholder Interest Collections" shall mean, with respect to
any Due Period commencing after the 1990 Trust Termination Date, the sum of (a)
Investor Finance Charge Collections for such Due Period and (b) Investment
Income for the related Distribution Period.


E-329

--------------------------------------------------------------------------------


"Available Draw Funds" shall have the meaning specified in Section 4.05(b).
 
"Available Seller's Finance Charge Collections" shall mean, with respect to any
Due Period commencing after the 1990 Trust Termination Date, an amount equal to
the product of (a) the excess of (i) the Seller's Percentage for such Due Period
over (ii) the result (if positive) of the Excess Seller's Percentage for such
Due Period minus the Required Excess Seller Interest Percentage and (b) Series
Allocable Finance Charge Collections for such Due Period; provided, however,
that Available Seller's Finance Charge Collections shall be zero for any Due
Period to the extent the Available Subordinated Amount equals or is reduced to
zero on the Transfer Date related to such Due Period.


"Available Seller's Principal Collections" shall mean, with respect to any
Business Day after the 1990 Trust Termination Date, an amount equal to the
product of (a) the excess of (i) the Seller's Percentage for the Due Period in
which such Business Day occurs over (ii) the Excess Seller's Percentage for such
Due Period and (b) Series Allocable Principal Collections for such Business Day;
provided, however, that Available Seller's Principal Collections shall be zero
for any Business Day to the extent the Available Subordinated Amount equals or
is reduced to zero on the Transfer Date immediately preceding such Business Day.


"Available Subordinated Amount" shall mean (a) for each Transfer Date related to
a Due Period commencing prior to the 1990 Trust Termination Date, zero, (b) on
the Transfer Date related to the first Due Period after the 1990 Trust
Termination Date (before giving effect to all adjustments in the Available
Subordinated Amount on such Transfer Date), the product of (i) the Subordinated
Percentage and (ii) the Invested Amount as of the preceding Distribution Date,
and (c) for each Transfer Date thereafter (before giving effect to all
adjustments in the Available Subordinated Amount thereto on such Transfer Date),
the lesser of (i) the Maximum Subordinated Amount as of such Transfer Date and
(ii) the Available Subordinated Amount as of the end of the preceding Transfer
Date.


"Average Coverage Differential" shall be determined, on any Determination Date,
by reference to the Coverage Differentials for each of the related Due Period
and the three immediately preceding Due Periods, and shall equal the sum of the
three highest such Coverage Differentials dividedby three.  Average Coverage
Differential shall be expressed as a percentage, and shall be rounded to the
nearest one-hundredth of a percentage point.


"Business Day" shall mean, with respect to Series 1997-1, any day other than a
Saturday, a Sunday, or a day on which banking institutions in New York, New
York, Chicago, Illinois, or the city in which the Corporate Trust Office is
located, or in connection with the determination of LIBOR, London, England, are
authorized or obligated by law or executive order to be closed or remain closed.


"Certificate Rate" shall mean the interest rate on the Series 1997-1
Certificates, which shall be calculated on the basis of actual days elapsed and
a 360-day year and for the Initial Distribution Period and for each Distribution
Period thereafter will equal LIBOR as of the related LIBOR Determination Date
plus 0.15%.


E-330

--------------------------------------------------------------------------------


"Class A-5 Investor Certificate" shall mean the Class A-5 Floating Rate
Pass-through Certificate issued by the 1990 Trust to the Master Trust in
connection with the issuance of the Series 1997-1 Certificates.
 
"Class A-5 Investor Certificate Collections" shall mean, with respect to any Due
Period, the sum of Class A-5 Investor Certificate Interest Collections and Class
A-5 Investor Certificate Principal Collections for such Due Period.


"Class A-5 Investor Certificate Interest Collections" shall mean, with respect
to any Due Period, all interest payments received by the Master Trust on the
Distribution Date related to such Due Period in respect of the Class A-5
Investor Certificate.


"Class A-5 Investor Certificate Principal Collections" shall mean, with respect
to any Due Period, all principal payments received by the Master Trust on the
Distribution Date related to such Due Period in respect of the Class A-5
Investor Certificate.


"Closing Date" shall mean August 19, 1997.


"Common Depository" shall mean Cede & Co.


"Controlled Amortization Amount" shall mean an amount equal to the result of
(a) the Invested Amount as of the Distribution Date preceding the Specified
Accumulation Period Commencement Date dividedby (b) the Accumulation Period
Length.


"Controlled Deposit Amount" shall mean, with respect to any Due Period occurring
during the Accumulation Period, the excess, if any, of (a) the product of
(i) the Controlled Amortization Amount and (ii) the number of Due Periods,
including such Due Period, that have elapsed with respect to the Accumulation
Period (but not in excess of the Accumulation Period Length) over (b) the amount
on deposit in the Series Principal Account at the close of business on the last
Business Day of the preceding Due Period; provided, however, that,
notwithstanding the foregoing, the Seller may, in its sole discretion, increase
the Controlled Deposit Amount at any time and from time to time.


"Coverage Differential" shall mean, with respect to any Due Period, the result
of (a) the Portfolio Yield for such Due Period minus (b) the sum of (i) the
Certificate Rate for the related Distribution Period and (ii) one percent
(1%).  Coverage Differential shall be expressed as a percentage, and shall be
rounded to the nearest one-hundredth of a percentage point.


"Deficiency Amount" shall have the meaning specified in Section 4.05(a).


"Draw Amount" shall mean, with respect to any Transfer Date, the least of (a)
the Deficiency Amount for such Transfer Date, (b) the Available Subordinated
Amount as of the end of the preceding Transfer Date and (c) Available Draw Funds
for such Transfer Date.


E-331

--------------------------------------------------------------------------------


"Early Amortization Event" shall mean, with respect to Series 1997-1, any event
specified in Section 9.01(c) of the Agreement, together with any additional
Early Amortization Event specified in Section 6.01 of this Series Supplement,
but shall not mean any other event specified in Section 9.01 of the Agreement.


"Early Amortization Period" shall mean an Early Amortization Period with respect
to Series 1997-1 that occurs as a result of any event specified in Section
9.01(c) of the Agreement or any Early Amortization Event specified in Section
6.01 of this Series Supplement.


"Early Amortization Period Shortfall Amount" shall have the meaning specified in
Section 4.08(e).


“Eligible Investments” shall mean


(a)           book-entry securities, negotiable instru­ments or securities
represented by instruments in bearer or regis­tered form having (except in the
case of clause (iv) below) remaining maturities occurring not later than the
Distribution Date next succeeding the Master Trust Trustee's acquisition
thereof, except as otherwise described herein, that evidence:


(i)           direct obligations of, and obligations fully guaran­teed as to
timely payment by, the United States of America;


(ii)           demand deposits, time deposits or certificates of deposit of, or
bankers' acceptances issued by, any depository institution or trust company
incorporated under the laws of the United States of America or any state thereof
(or any domestic branch of a foreign bank) and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however, that at the time of the Master Trust's investment or
contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a person or entity other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating not lower than the highest investment category for
short term unsecured debt obligations granted by the applicable Rating Agency
from each Rating Agency then Rating the affected Series of Investor
Certificates;


(iii)           com­mer­cial paper having, at the time of the Master Trust's
investment or contractual commitment to investment therein, a rating not lower
than the highest investment category for short term unsecured debt obligations
granted by the applicable Rating Agency from each Rating Agency then Rating the
affected Series of Investor Certificates;


E-332

--------------------------------------------------------------------------------


(iv)           investments in money market funds having a rating not lower than
the highest investment category for short term unsecured debt obligations
granted by the applicable Rating Agency from each Rating Agency then Rating the
affected Series of Investor Certificates or otherwise approved in writing by
each of such Rating Agencies;


(v)           repurchase obligations (x) with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case, entered
into with (A) a depository institution or trust company (acting as principal)
described in clause (ii) or (B) a depository institution or trust company the
deposits of which are insured by FDIC or (y) the counterparty for which has a
rating not lower than the highest investment category for short term unsecured
debt obligations granted by the applicable Rating Agency from each Rating Agency
then Rating the affected Series of Investor Certificates, the collateral for
which is held by a custodial bank for the benefit of the Trust or the Indenture
Trustee, is marked to market daily and is maintained in an amount that exceeds
the amounts of such repurchase obligation, and which required liquidation of the
collateral immediately upon the amount of such collateral being less than the
amount of such repurchase obligation (unless the counterparty immediately
satisfies the repurchase obligation upon being notified of such shortfall); or


(vi)  commercial paper master notes where the issuer has, at the time of the
Master Trust’s investment or contractual commitment to invest therein, a rating
not lower than the highest investment category for short term unsecured debt
obligations granted by the applicable Rating Agency from each Rating Agency then
Rating the Series 1997-1; and


(b)  any other investment consisting of a financial asset that by its terms
converts to cash within a finite period of time, provided that the Rating Agency
Condition is satisfied.
 
Eligible Investments of fund in the Series Principal Account and the Liquidity
Reserve Acoount will be subject to the following additional restrictions:   (X)
no more than 20% of the aggregate Eligible Investment in all such accounts
collectively shall be obligations of or investments in any single issuer (except
that such 20% limitation shall not apply to Eligible investments of the type
specified in Clause (a)(i)); and (y) each Eligible Investment shall be
denominated and be payable solely in U. S. dollars, shall bear interest at a
specified rate that is, or is based upon, LIBOR or a commerical paper rate,
shall entitle the holder to a fixed principal amount at maturity and shall have
a yield that is not inadversely or disproportionately affected by changes in
interest rates.  


"Excess Seller's Percentage" shall mean, with respect to any Due Period
commencing after the 1990 Trust Termination Date, a percentage (which percentage
shall never be less than 0% nor more than 100%) equal to the excess of (a) the
Seller's Percentage for such Due Period, over (b) the percentage equivalent
(which percentage shall never be less than 0% nor more than 100%) of a fraction,
the numerator of which is the Available Subordinated Amount as of the end of the
related Transfer Date and the denominator of which is the product of (x) the sum
of the aggregate principal amount of Dealer Notes in the Master Trust and the
aggregate principal amount of funds on deposit in the Excess Funding Account,
both as of the end of the immediately preceding Due Period and (y) the Series
1997-1 Allocation Percentage for the Due Period for which the Excess Seller's
Percentage is being calculated.


"Excess Seller's Principal Collections" shall mean, with respect to any Business
Day during a Due Period commencing after the 1990 Trust Termination Date, the
product of (a) Series Allocable Principal Collections for such Business Day and
(b) the Excess Seller's Percentage for such Due Period.


E-333

--------------------------------------------------------------------------------


"Expected Payment Date" shall mean the August 2003 Distribution Date.


"Floating Allocation Percentage" shall mean, with respect to any Due Period
commencing after the 1990 Trust Termination Date, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
is the Invested Amount as of the immediately preceding Distribution Date (after
giving effect to all increases and reductions thereof on such Distribution Date)
and the denominator of which is the product of (a) the sum of the aggregate
principal amount of Dealer Notes in the Master Trust and the aggregate principal
amount of funds on deposit in the Excess Funding Account, both as of the end of
the immediately preceding Due Period, and (b) the Series 1997-1 Allocation
Percentage for the Due Period for which the Floating Allocation Percentage is
being calculated.


"Initial Distribution Period" shall mean the period from August 19, 1997 through
September 24, 1997.


"Initial Invested Amount" shall mean $200,000,000.


"Initial Spread Account Required Amount" shall mean the Projected Spread as of
the 1990 Trust Termination Date.


"Invested Amount" shall mean, with respect to any Distri­bu­tion Date, an amount
(which shall never be less than zero) equal to the Initial Invested Amount,
minus the sum of (a) the aggregate amount of payments of principal in respect of
the Series 1997-1 Certificates made to Series 1997-1 Certificateholders on or
prior to such Distribution Date, (b) the aggregate amount of Investor
Charge-Offs not reimbursed pursuant to Section 4.04(a)(iv) on or prior to such
Distribution Date and (c) the aggregate amount of Series Principal Account
Losses on or prior to such Distribution Date.


"Investment Income" shall mean, for any Distribution Period with respect to
Series 1997-1, the sum of (i) income during such Distribution Period from the
investment of funds on deposit in the Series Principal Account and the Spread
Account and (ii) the product of (a) the Series Allocation Percentage for such
Distribution Period and (b) income from the investment of funds on deposit in
the Collections Account and the Excess Funding Account.


"Investor Charge-Off" shall have the meaning specified in Section 4.06.


"Investor Dealer Note Losses" shall mean, with respect to any Due Period
commencing after the 1990 Trust Termination Date, the product of (a) the
Floating Allocation Percentage for such Due Period and (b) Series Allocable
Dealer Note Losses for such Due Period.


"Investor Finance Charge Collections" shall mean, with respect to any Due Period
commencing after the 1990 Trust Termination Date, an amount equal to the product
of (a) the Floating Allocation Percentage for such Due Period and (b) Series
Allocable Finance Charge Collections for such Due Period.


E-334

--------------------------------------------------------------------------------


"Investor Principal Collections" shall mean, with respect to any Business Day
after the 1990 Trust Termination Date, the sum of (a) the product of (i) with
respect to the Revolving Period, the Floating Allocation Percentage and with
respect to the Accumulation Period or any Early Amortization Period, the
Principal Allocation Percentage, in either case for the Due Period in which such
Business Day occurs and (ii) Series Allocable Principal Collections for such
Business Day and (b) on any Transfer Date, the amount, if any, of Available
Certificateholder Interest Collections treated as Investor Principal Collections
pursuant to Sections 4.04(a)(iii) and (iv).


"Investor Servicing Fee" shall have the meaning specified in Section 3.01.


"LIBOR" shall mean (a) prior to the 1990 Trust Termination Date, the one-month
London interbank offered rate as determined by the 1990 Trust Trustee in
accordance with the 1990 Trust Agreement and (b) after the 1990 Trust
Termination Date, the interest rate determined by the Master Trust Trustee in
accordance with the following provisions:


(i)           On each LIBOR Determination Date, LIBOR will be determined on the
basis of the offered rates for deposits in United States Dollars having a one
month maturity, which appear on the Reuters Screen LIBO Page as of 11:00 A.M.,
London time, on such LIBOR Determination Date.  Such posted offered rates are
for value on the second Business Day after which dealings in deposits in United
States Dollars are transacted in the London interbank market.  If at least two
such offered rates appear on the Reuters Screen LIBO Page, the rate in respect
of such LIBOR Determination Date will be the arithmetic mean (rounded, if
necessary, to the nearest one hundred-thousandth of a percent) of such offered
rates as determined by the Master Trust Trustee.  If fewer than two offered
rates appear, LIBOR in respect of such LIBOR Determination Date will be
determined as if the parties had specified the rate described in (ii) below.


(ii)           On any LIBOR Determination Date on which fewer than two offered
rates appear on the Reuters Screen LIBO Page as specified in (i) above, LIBOR
will be determined on the basis of the rates at which deposits in United States
Dollars are offered by the Reference Banks at approximately 11:00 A.M., London
time, on such LIBOR Determination Date to prime banks in the London interbank
market, having a one month maturity, such deposits commencing on the second
Business Day immediately following such LIBOR Determination Date and in a
principal amount of not less than U.S. $1,000,000 that is representative for a
single transaction in such market at such time.  The Master Trust Trustee will
request the principal London office of each of such Reference Banks to provide a
quotation of its rate.  If at least two such quotations are provided,  LIBOR in
respect of such LIBOR Determination Date will be the arithmetic mean (rounded,
if necessary, to the nearest one hundred-thousandth of a percent) of such
quotations.  If fewer than two quotations are provided, LIBOR in respect of such
LIBOR Determination Date will be the arithmetic mean (rounded, if necessary, to
the nearest one hundred-thousandth of a percent) of the rates quoted by three
major banks in The City of New York selected by the Master Trust Trustee at
approximately 11:00 A.M., New York City time, on such LIBOR Determination Date
for loans in United States Dollars to leading European banks, having a one month
maturity, such loans commencing on the second Business Day immediately following
such LIBOR Determination Date and in a principal amount of not less than U.S.
$1,000,000 that is representative for a single transaction in such market at
such time, provided, however, that if the banks in The City of New York selected
as aforesaid by the Master Trust Trustee are not quoting as mentioned in this
sentence, LIBOR with respect to such LIBOR Determination Date will be LIBOR in
effect immediately prior to such LIBOR Determination Date.


E-335

--------------------------------------------------------------------------------


"LIBOR Determination Date" shall mean, with respect to any Distribution Period,
the date which is two Business Days prior to the start of such Distribution
Period, which with respect to the Initial Distribution Period is August 15,
1997.
"Liquidity Reserve Account" shall have the meaning specified in Section
4.02(c)(i).


"Maximum Subordinated Amount" shall mean, with respect to any Transfer Date
related to a Due Period commencing after the 1990 Trust Termination Date, the
product of (a) the Invested Amount as of the preceding Distribution Date and
(b) the Subordinated Percentage; provided, however, that with respect to a
Transfer Date related to a Due Period occurring during an Early Amortization
Period, the Maximum Subordinated Amount shall not decline until the Invested
Amount equals the Maximum Subordinated Amount, and thereafter the Maximum
Subordinated Amount shall equal the Invested Amount.


"Minimum Series 1997-1 Seller's Interest" shall mean, with respect to any
Business Day after the 1990 Trust Termination Date, the sum of (a) the Available
Subordinated Amount as of the end of the preceding Transfer Date and (b) the
Required Excess Seller Interest as of the end of the preceding Distribution
Date.


                      "Monthly Interest" shall mean, with respect to each
Transfer Date related to a Distribution Period, an amount equal to the product
of (a) the Certificate Rate for such Distribution Period and (b) the Invested
Amount as of the preceding Distribution Date (or the Initial Invested Amount
with respect to the first Transfer Date) and (c) a fraction, which (i) with
respect to the first Transfer Date, shall be equal to 37 dividedby 360 and  (ii)
with respect to each subsequent Transfer Date, shall be equal to the actual
number of days in the related Distribution Period divided by 360.


"Monthly Servicing Fee" shall have the meaning specified in Section 3.01.


"New Vehicle Monthly Interest Rate" shall mean, with respect to any Due Period,
the product of (a) the per annum rate of interest and finance charges billed by
NFC during such Due Period on New Vehicle Dealer Notes and (b) the quotient of
(i) the number of days during such Due Period and (ii) the actual number of days
in the related calendar year.


"Portfolio Yield" shall mean, with respect to any Due Period, the product of (a)
the quotient of (i) Finance Charges for such Due Period and (ii) the daily
average principal amount of Dealer Notes outstanding during such Due Period and
(b) a fraction, the numerator of which is 365 and the denominator of which is
the actual number of days elapsed during such Due Period.  Portfolio Yield shall
be expressed as a percentage, and shall be rounded to the nearest one-hundredth
of a percentage point.


E-336

--------------------------------------------------------------------------------


"Principal Allocation Percentage" shall mean, with respect to any Due Period
commencing on or after the 1990 Trust Termination Date and occurring during the
Accumulation Period or any Early Amortization Period, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
is the Invested Amount as of the end of the Revolving Period and the denominator
of which is equal to the product of (a) the sum of the aggregate amount of
Dealer Notes in the Master Trust and the aggregate principal amount of funds on
deposit in the Excess Funding Account, both as of the end of the Revolving
Period and (b) the Series 1997-1 Allocation Percentage for the Due Period for
which the Principal Allocation Percentage is being calculated.


"Principal Shortfall" shall mean, with respect to Series 1997-1, the Series
1997-1 Principal Shortfall.


"Projected Dealer Note Income" shall mean, on any Transfer Date after the 1990
Trust Termination Date, an amount equal to the sum of (a) the product of (i) the
principal amount of Dealer Notes financing new vehicles outstanding on such
Transfer Date, (ii) the New Vehicle Monthly Interest Rate for the Due Period in
which such Transfer Date occurs and (iii) the Series 1997-1 Allocation
Percentage for such Due Period and (b) the product of (i) the principal amount
of Dealer Notes financing used vehicles outstanding on such Transfer Date, (ii)
the Used Vehicle Monthly Interest Rate for such Due Period and (iii) the Series
1997-1 Allocation Percentage for such Due Period.


"Projected Monthly Interest" shall mean, on any LIBOR Determination Date after
the 1990 Trust Termination Date with respect to the related  Distribution
Period, an amount equal to the product of (a) the Certificate Rate for such
Distribution Period, (b) the Invested Amount as of the immediately preceding
Distribution Date and (c) the result of (i) the actual number of days in such
Distribution Period divided by (ii) 360.


"Projected Monthly Servicing Fee" shall mean, on any Transfer Date after the
1990 Trust Termination Date with respect to the Due Period in which such
Transfer Date occurs, an amount equal to one-twelfth of the product of (a) 1%,
(b) the aggregate principal amount of Dealer Notes as of such Transfer Date, (c)
the Series 1997-1 Allocation Percentage for the Due Period related to such
Transfer Date and (d) the Floating Allocation Percentage for the Due Period
related to such Transfer Date.


"Projected Spread" shall mean, on any Transfer Date after the 1990 Trust
Termination Date with respect to the Distribution Period next following the
Distribution Period to which such Transfer Date relates, the sum of (a) the
positive amount, if any, by which (i) the sum of (A) Projected Monthly Interest
for such Distribution Period, and (B) the Projected Monthly Servicing Fee for
the Due Period in which such Transfer Date occurs exceeds (ii) the Projected
Dealer Note Income as of such Transfer Date and (b) 1.25% of the Invested Amount
as of the preceding Distribution Date.


"Reassignment Amount" shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (a) the Invested Amount on such Distribution Date,
and (b) accrued and unpaid interest thereon.


E-337

--------------------------------------------------------------------------------


"Reference Banks" shall mean the principal London offices of Morgan Guaranty
Trust Company of New York, Swiss Bank Corporation and Barclays Bank PLC.


"Remaining Available Seller's Principal Calculations" shall have the meaning
specified in Section 4.08(d).


"Required Excess Seller Interest" shall mean, with respect to any Business Day,
3.0% of the Invested Amount as of the end of the preceding Distribution Date
(and such percentage shall be the "Required Excess Seller Interest Percentage").
"Required Subordinated Amount" shall mean, with respect to any Transfer Date
related to a Due Period commencing after the 1990 Trust Termination Date, an
amount equal to 87.1% of the Maximum Subordinated Amount as of such Transfer
Date.


"Revolving Due Period" shall have the meaning specified in Section 4.12.


"Revolving Period" shall mean, unless an Early Amortization Event shall have
occurred prior thereto, the period beginning on the 1990 Trust Termination Date
and ending on the earlier of (a) the close of business on the Business Day
immediately preceding the Accumulation Period Commencement Date and (b) the
close of business on the Business Day immediately preceding the day on which an
Early Amortization Event occurs.­­


"Seller's Percentage" shall mean, with respect to any Due Period commencing
after the 1990 Trust Termination Date, 100% minus (a) the Floating Allocation
Percentage for such Due Period, when used with respect to Finance Charge
Collections and Dealer Note Losses at all times or Principal Collections during
the Revolving Period, and (b) the Principal Allocation Percentage for such Due
Period, when used with respect to Principal Collections during the Accumulation
Period or any Early Amortization Period.


"Seller's Principal Collections" shall mean, with respect to any Business Day
after the 1990 Trust Termination Date, an amount equal to the sum of (a)
Available Seller's Principal Collections for such Business Day and (b) Excess
Seller's Principal Collections for such Business Day.


"Series 1997-1" shall mean the Series of Investor Certificates, the terms of
which are specified in this Series Supplement.


"Series 1997-1 Accounts" shall mean, collectively, the Series Principal Account,
the Distribution Account maintained for the Series 1997-1 Certificateholders,
the Liquidity Reserve Account and the Spread Account.


E-338

--------------------------------------------------------------------------------


"Series 1997-1 Accumulation Period Principal Shortfall" shall mean, with respect
to any Business Day occurring  during the Accumulation Period, the excess, if
any, of the Controlled Deposit Amount for the Due Period in which such Business
Day occurs over the amount of Investor Principal Collections deposited in the
Series Principal Account on such Business Day when added to the amount of
Investor Principal Collections previously deposited in the Series Principal
Account during such Due Period.


"Series 1997-1 Allocation Percentage" shall mean the Series Allocation
Percentage with respect to Series 1997-1.


"Series 1997-1 Certificateholders" shall mean the holders of Series 1997-1
Certificates.


"Series 1997-1 Certificateholders' Interest" shall mean that portion of the
Certificateholders' Interest evidenced by the Series 1997-1 Certificates.


"Series 1997-1 Certificates" shall mean any one of the certificates executed by
the Seller and authenticated by the Master Trust Trustee, substantially in the
form of Exhibit A.


"Series 1997-1 Principal Shortfall" shall equal either (a) with respect to any
Business Day occurring  during the Accumulation Period, the Series 1997-1
Accumulation Period Principal Shortfall or (b) with respect to any Business Day
during any Early Amortization Period, the excess, if any, of the Invested Amount
(reduced by (i) amounts on deposit in the Series Principal Account and (ii) the
aggregate amount of Series Principal Account Losses for the Distribution Period
in which such Business Day occurs) as of the immediately preceding Distribution
Date over Investor Principal Collections for such Business Day.


"Series 1997-1 Rating Agency Condition" shall mean, with respect to any action,
that each Rating Agency shall have notified the Seller, the Servicer, and the
Master Trust Trustee in writing that such action will not result in a reduction
or withdrawal of the rating of the Series 1997-1 Certificates with respect to
which it is a Rating Agency.


"Series 1997-1 Shared Principal Collections" shall have the meaning specified in
Section 4.09(b).


"Series 1997-1 Shared Seller Principal Collections" shall have the meaning
specified in Section 4.08(d)(iv).


"Series Allocable Dealer Note Losses" shall mean, with respect to any Due Period
commencing after the 1990 Trust Termination Date, the product of (a) the Series
1997-1 Allocation Percentage for such Due Period and (b) Dealer Note Losses for
such Due Period.


"Series Allocable Finance Charge Collections" shall mean, with respect to any
Due Period, the product of (a) the Series 1997-1 Allocation Percentage for such
Due Period and (b) the amount of Finance Charge Collections for such Due Period.


E-339

--------------------------------------------------------------------------------


"Series Allocable Principal Collections" shall mean, with respect to any
Business Day, the sum of (a) the product of (i) the Series 1997-1 Allocation
Percentage for the related Due Period and (ii) the amount of Principal
Collections deposited in the Collections Account on such Business Day and (b) if
the Accumulation Period Commencement Date occurs on such Business Day, the
product of (i) the Series 1997-1 Allocation Percentage for such Due Period and
(ii) the amount of funds on deposit in the Excess Funding Account on such
Accumulation Period Commencement Date.


"Series Invested Amount" shall mean, with respect to Series 1997-1, the Invested
Amount.


"Series Principal Account" shall have the meaning specified in Section
4.02(a)(i).


"Series Principal Account Losses" shall mean losses of principal on investment
of funds in the Series Principal Account.


"Series Termination Date" shall mean the August 2006 Distribution Date.
"Specified Accumulation Period Commencement Date" shall mean November 1, 2002.


"Spread Account" shall have the meaning specified in Section 4.02(b)(i).


"Spread Account Deposit Amount" shall mean, with respect to any Transfer Date,
the amount, if any, by which the Projected Spread exceeds the amount of funds on
deposit in the Spread Account.


"Subject Month" shall have the meaning specified in Section 4.12.


"Subordinated Percentage" shall mean 15.5%.


"Turnover" shall have the meaning specified in Section 6.01(k).


"Used Vehicle Monthly Interest Rate" shall mean, with respect to any Due Period,
the product of (i) the per annum rate of interest and finance charges billed by
NFC during such Due Period on Used Vehicle Dealer Notes and (ii) the quotient of
(a) a number equal to the number of days during such Due Period and (b) the
actual number of days in the related calendar year.


E-340

--------------------------------------------------------------------------------


(b)           Notwithstanding anything to the contrary in this Series Supplement
or the Agreement, the term "Rating Agency" shall mean, whenever used in this
Series Supplement or the Agreement with respect to Series 1997-1, Moody's and
Standard & Poor's.  As used in this Series Supplement and in the Agreement with
respect to Series 1997-1, "highest investment category" shall mean (i) in the
case of Standard & Poor's, A-1+ or AAA, as applicable, and (ii) in the case of
Moody's, P-1 or Aaa, as applicable.


(c)           All capitalized terms used herein and not otherwise defined herein
have the same meanings ascribed to them in the Agreement.
 
(d)           The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Series Supplement shall refer to this Series Supplement
as a whole and not to any particular provision of this Series Supplement;
references to any Article, Section or Exhibit are references to Articles,
Sections and Exhibits in or to this Series Supplement unless otherwise
specified; and the term "including" means "including without limitation."


(e)           As used in this Series Supplement, references to the Available
Subordinated Amount "as of the end" of a Transfer Date shall mean the Available
Subordinated Amount as of  such Transfer Date, after giving effect to all
increases and reductions thereof pursuant to Article IV hereof.


(f)           As used in this Series Supplement, accounting terms which are not
defined, and accounting terms partly defined, herein shall have the respective
meanings given to them under generally accepted accounting principles as in
effect on the date hereof.  To the extent that the definitions of accounting
terms in this Series Supplement are inconsistent with the meanings of such terms
under generally accepted accounting principles, the definitions contained in
this Series Supplement will control.
(g)           With respect to any Distribution Date or Transfer Date, the
"related Due Period" and the "related Distribution Period" will mean the Due
Period and Distribution Period, respectively, immediately preceding such
Distribution Date or Transfer Date, and the relationships between Due Periods
and Distribution Periods will be correlative to the foregoing
relationships.  With respect to any LIBOR Determination Date, the "related
Distribution Period" will mean the Distribution Period beginning on the
Distribution Date immediately following such LIBOR Determination Date.


(h)           Each defined term used in this Series Supplement has a comparable
meaning when used in  its plural or singular form.  Each gender-specific term
used in this Series Supplement has a comparable meaning whether used in a
masculine, feminine or gender-neutral form.


E-341

--------------------------------------------------------------------------------


 
ARTICLE III
SERVICING FEE


SECTION III.1      Servicing Compensation.  The monthly servicing fee (the
"Monthly Servicing Fee") shall be payable to the Servicer, in arrears, on each
Distribution Date in respect of a Due Period (or portion thereof) commencing
after the 1990 Trust Termination Date and occurring prior to the earlier of the
first Distribution Date following the Series Termination Date and the first
Distribution Date on which the Invested Amount is zero, in an amount equal to
one-twelfth of the result of (a) 1% multipliedby (b) the aggregate principal
amount of Dealer Notes outstanding as of the last day of such Due Period and
multipliedby (c) the Series 1997-1 Allocation Percentage with respect to such
Due Period.  The share of the Monthly Servicing Fee allocable to the Series
1997-1 Certificateholders with respect to any Transfer Date (the "Investor
Servicing Fee") shall be equal to the product of (a) the Monthly Servicing Fee
and (b) the Floating Allocation Percentage with respect to such Due Period.  The
remainder of the Monthly Servicing Fee shall be paid by the Seller and in no
event shall the Master Trust, the Master Trust Trustee or the ­Series 1997-1
Certificateholders be liable for the share of the Monthly Servicing Fee to be
paid by the Seller; and the remainder of the Servicing Fee shall be paid by the
Seller and the Investor Certificateholders of other Series and the Series 1997-1
Certificateholders shall in no event be liable for the share of the Servicing
Fee to be paid by the Seller or the Investor Certificateholders of other
Series.  The Investor Servicing Fee shall be payable to the Servicer solely to
the extent amounts are available for distribution in accordance with the terms
of this Series Supplement.


The Servicer will be permitted, in its sole discretion, to waive the Monthly
Servicing Fee for any Distribution Date by notice to the Master Trust Trustee on
or before the related Determination Date; provided, however, that the Servicer
believes that sufficient Series Allocable Finance Charge Collections will be
available on any future Distribution Date to pay the Investor Servicing Fee
relating to the waived Monthly Servicing Fee.  If the Servicer so waives the
Monthly Servicing Fee for any Distribution Date, the Monthly Servicing Fee and
the Investor Servicing Fee for such Distribution Date shall be deemed to be zero
for all purposes of this Series Supplement and the Agreement; provided, however,
that such Investor Servicing Fee shall be paid on a future date solely to the
extent amounts are available therefor pursuant to Section 4.04(a)(vi); and
providedfurther that, to the extent any such waived Investor Servicing Fee is so
paid, the related portion of the Monthly Servicing Fee to be paid by the Seller
shall be paid by the Seller to the Servicer.
 
E-342

--------------------------------------------------------------------------------


 
ARTICLE IV
RIGHTS OF SERIES 1997-1 CERTIFICATEHOLDERS
AND ALLOCATION AND APPLICATION OF COLLECTIONS
 
      SECTION IV.1      Rights of the ­Series 1997-1 Certificateholders.  The
Series 1997-1 Certificates shall represent frac­tional undivided interests in
the Master Trust, consisting of the right to receive, to the extent necessary to
make the required payments with respect to the Series 1997-1 Certificates at the
times and in the amounts specified in this Series Supplement, Collections
allocated to Series 1997-1 pursuant to Article IV of the Agreement and this
Article IV, funds on deposit in the Collections Account and the Excess Funding
Account allocable to Series 1997-1 Certificateholders pursuant to Article IV of
the Agreement and this Article IV, and funds on deposit in the Series 1997-1
Accounts (collectively, the "Series 1997-1 Certificateholders' Interest"), it
being understood that the Series 1997-1 Certifi­cate­s shall not represent any
interest in any Series Account or Enhancement for the benefit of any other
Series or Class.  The Servicer shall apply, or instruct the Master Trust Trustee
to apply, all funds on deposit in the Collections Account and Excess Funding
Account allocable to the Series 1997-1 Certif­i­cates, and all funds on deposit
in the Series Principal Account, the Spread Account and the Distri­bution
Account maintained for the ­Series 1997-1 Certificateholders, as described in
this Article IV.
 
SECTION IV.2      Establishment of Series Principal Account, Spread Account and
Liquidity Reserve Account.


 
(a)
Series Principal Account.



(i)           On or prior to the commencement of an Early Amortization Period or
the Accumulation Period, the Master Trustee, for the benefit of the Series
1997-1 Certificateholders, shall establish and maintain in the name of the
Master Trust an Eligible Deposit Account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 1997-1 Certificateholders (the "Series Principal Account").  The Master
Trust Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Series Principal Account and in all proceeds
thereof.  Pursuant to authority granted to it pursuant to Section 3.01(b) of the
Agreement, the Servicer shall have the revocable power to instruct the Master
Trust Trustee to withdraw funds from the Series Principal Account for the
purpose of carrying out the duties of the Servicer under this Series Supplement
and the Agreement.  The Servicer at all times shall maintain accurate records
reflecting each transaction in the Series Principal Account.


(ii)                      Funds on deposit in the Series Principal Account
overnight or for a longer period shall at all times be invested in Eligible
Investments at the direction of the Servicer or its agent, subject to the
restrictions set forth in the Agreement and subject to the requirement that each
such Eligible Investment shall have a stated maturity on or prior to the
following Transfer Date (or such longer maturity as shall be allowed upon
satisfaction of the Series 1997-1 Rating Agency Condition).  Net interest and
earnings (less investment expenses) on funds on deposit in the Series Principal
Account, if any, shall be allocated and distributed as provided in Section
4.03(a) or Section 4.04, as applicable.


 
(b)
Spread Account.  



E-343

--------------------------------------------------------------------------------


(i)           On or prior to the 1990 Trust Termination Date, the Master Trust
Trustee, for the benefit of the Series 1997-1 Certificateholders, shall cause to
be established and maintained in the name of the Master Trust, an Eligible
Deposit Account bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Series 1997-1
Certificateholders (the "Spread Account").  The Master Trust Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Spread Account and in all proceeds thereof.  Pursuant to authority
granted to it pursuant to Section 3.01(b) of the Agreement, the Servicer shall
have the revocable power to instruct the Master Trust Trustee to withdraw funds
from the Spread Account for the purpose of carrying out the duties of the
Servicer under this Series Supplement and the Agreement.  The Servicer at all
times shall maintain accurate records reflecting each transaction in the Spread
Account.  As of the 1990 Trust Termination Date, the Servicer shall cause to be
deposited in the Spread Account an amount equal to the lesser of (A) the
Projected Spread as of the immediately preceding Transfer Date and (B) the
amount of funds on deposit in the 1990 Trust Spread Account multipliedby a
fraction, the numerator of which is the Projected Spread as of the immediately
preceding Transfer Date, and the denominator of which is the projected spreads
as of the immediately preceding Transfer Date for all outstanding Series which
have spread accounts.


(ii)                      Funds on deposit in the Spread Account overnight or
for a longer period shall at all times be invested in Eligible Investments at
the direction of the Servicer or its agent, subject to the restrictions set
forth in the Agreement and subject to the requirement that each such Eligible
Investment shall have a stated maturity on or prior to the following Transfer
Date.  Net interest and earnings (less investment expenses) on funds on deposit
in the Spread Account, if any, shall be allocated and distributed as provided in
Section 4.04.


(iii)                      On any Transfer Date related to a Due Period
commencing after the 1990 Trust Termination Date on which the amount of funds on
deposit in the Spread Account is greater than the Projected Spread on such
Transfer Date, the Servicer shall withdraw the amount of such excess from the
Spread Account and allocate and pay such excess to the Seller.


(iv)                      Upon the commencement of and during an Early
Amortization Period, the Master Trust Trustee will deposit all funds in the
Spread Account into the Liquidity Reserve Account, and no additional funds shall
be deposited into the Spread Account.


E-344

--------------------------------------------------------------------------------


(c)           Liquidity Reserve Account.


(i)           The Master Trust Trustee, for the benefit of the Seller, shall
establish on or prior to the commencement of an Early Amortization Period and
maintain or cause to be established and maintained in the name of the Master
Trust Trustee, an Eligible Deposit Account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Seller (the "Liquidity Reserve Account").  The Seller shall possess all right,
title and interest in all funds on deposit from time to time in the Liquidity
Reserve Account and in all proceeds thereof; provided, however, that no funds on
deposit in the Liquidity Reserve Account shall be paid to the Seller if such
payment would reduce the funds in such account below an amount equal to the
Available Subordinated Amount.  Pursuant to authority granted to it pursuant to
Section 3.01(b) of the Agreement, the Servicer shall have the revocable power to
instruct the Master Trust Trustee to withdraw funds from the Liquidity Reserve
Account for the purpose of fulfilling the obligations of the Seller under this
Series Supplement and the Agreement.  The Servicer at all times shall maintain
accurate records reflecting transactions in the Liquidity Reserve Account.


(ii)                      Funds on deposit in the Liquidity Reserve Account
overnight or for a longer period shall at all times be invested in Eligible
Investments at the direction of the Seller or its agent, subject to the
restric­tions set forth in the Agreement.  Any Eligible Investment with a stated
maturity shall mature on or prior to the following Transfer Date.  All net
interest and earnings (less investment expenses) on funds on deposit in the
Liquidity Reserve Account, if any, shall be paid to the Seller.  On any Transfer
Date commencing after the 1990 Trust Termination Date on which the amount on
deposit in the Liquidity Reserve Account exceeds the Available Subordinated
Amount as of the end of such Transfer Date, the Servicer shall withdraw the
amount of such excess from the Liquidity Reserve Account and allocate and pay
such excess to the Seller.


(d)           Replacement Series 1997-1 Accounts.  If, at any time, any of the
Series 1997-1 Accounts ceases to be an Eligible Deposit Account, the Master
Trust Trustee (or the Servicer on its behalf) shall upon the earlier of (a) 30
calendar days, or (b) the next Determination Date, establish a new Series 1997-1
Account meeting the conditions specified in paragraphs (a), (b), (c) or (d)
above, as applicable, as an Eligible Deposit Account and shall transfer any cash
and/or any investments to such new Series 1997-1 Account.  Neither the Seller,
the Servicer nor any person or entity claiming by, through or under the Seller,
the Servicer or any such person or entity shall have any right, title or
interest in, or any right to withdraw any amount from, any Series 1997-1
Account, except as expressly provided herein.


E-345

--------------------------------------------------------------------------------


SECTION IV.3  Application of Class A-5 Investor Certificate Collections Prior to
the 1990 Trust Termination Date.


(a)           Class A-5 Investor Certificate Interest Collections.  On each
Distribution Date related to a Due Period commencing prior to the 1990 Trust
Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall apply Class A-5 Investor Certificate
Interest Collections for such Due Period and Investment Income for the related
Distribution Period in the following amounts and in the following order of
priority:


(i)           Monthly Interest.  An amount equal to Monthly Interest for the
related Distribution Period plus any Monthly Interest due with respect to any
prior Distribution Period not previously distributed to the Series 1997-1
Certificateholders on a prior Distribution Date, plus to the extent permitted by
law, interest at the Certificate Rate that has accrued on Monthly Interest that
was due pursuant to this clause (i) but was not previously distributed to the
Series 1997-1 Certificateholders on a prior Distribution Date shall be deposited
in the Distribution Account.


(ii)  Allocation to Seller.  Any remaining Class A-5 Investor Certificate
Interest Collections for the related Due Period and Investment Income for the
related Distribution  Period shall be allocated and paid to the Seller.


(b)           Class A-5 Investor Certificate Principal Collections.  On each
Transfer Date related to a Due Period commencing prior to the 1990 Trust
Termination Date and occurring during an Early Amortization Period, the Master
Trust Trustee, acting in accordance with instructions from the Servicer, shall
withdraw from the Collections Account and apply Class A-5 Investor Certificate
Principal Collections, if any, for the related Due Period in the following
amounts and in the following order of priority:


(i)           Invested Amount.  An amount equal to the excess of the Invested
Amount over the amount of all previous deposits to the Series Principal Account
pursuant to this Section 4.03(b)(i) shall be deposited in the Series Principal
Account.


(ii)                      Allocation to Seller.  Any remaining Class A-5
Investor Certificate Principal Collections for such Due Period shall be
allocated and paid to the Seller.


E-346

--------------------------------------------------------------------------------


SECTION IV.4  Application of Available Certificateholder Interest Collections
After the 1990 Trust Termination Date.


(a)           Application of Available Certificateholder Interest
Collections.  On each Transfer Date related to a Due Period commencing after the
1990 Trust Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall apply Available Certificateholder Interest
Collections for such Due Period in the following amounts and in the following
order of priority:


(i)           Investor Servicing Fee.  An amount equal to the Investor Servicing
Fee for such Due Period (unless such amount has been netted against deposits to
the Collections Account or waived) shall be allocated and paid to the Servicer.


(ii)                      Monthly Interest.  An amount equal to Monthly Interest
for the Distribution Period, plus any Monthly Interest due with respect to any
prior Distribution Period but not previously distributed to the Series 1997-1
Certificateholders on a prior Distribution Date, plus to the extent permitted by
law, additional interest at the Certificate Rate for such Distribution Period
that has accrued on Monthly Interest that was due pursuant to this clause (ii)
but was not previously distributed to the Series 1997-1 Certificateholders on a
prior Distribution Date shall be deposited in the Distribution Account.


(iii)                      Investor Dealer Note Losses.  An amount equal to the
Investor Dealer Note Losses, if any, for such Due Period shall be reimbursed by
being treated as Investor Principal Collections for such Transfer Date.


(iv)                      Reimbursement of Investor Charge-Offs.  An amount
equal to the aggregate amount of unreimbursed Investor Charge-Offs, if any, for
any prior Due Period shall be reimbursed by being treated as Investor Principal
Collections for such Transfer Date.


(v)           Spread Account Deposit Amount.  An amount equal to the Spread
Account Deposit Amount, if any, for such Transfer Date shall be deposited into
the Spread Account.


E-347

--------------------------------------------------------------------------------


(vi)                      Deferred Investor Servicing Fee.  An amount equal to
the aggregate outstanding amounts of the Investor Servicing Fee which have been
previously waived pursuant to Section 3.01 (unless such amounts have been waived
again) shall be allocated and paid to the Servicer.


(vii)                      Reinstatement of Available Subordinated Amount.  An
amount equal to the excess, if any, of the Maximum Subordinated Amount as of the
end of the preceding Transfer Date over the Available Subordinated Amount as of
the end of the preceding Transfer Date shall be (A) during the Revolving Period
or the Accumulation Period, allocated and paid to the Seller or (B) during an
Early Amortization Period, deposited in the Liquidity Reserve Account, and in
either case (A) or (B) the Available Subordinated Amount shall be reinstated by
the amount of such payment or deposit.


(viii)                      Excess Interest Collections.  Any
remaining  Available Certificateholder Interest Collections shall be treated as
Excess Interest Collections, and applied pursuant to Section 4.03(f) of the
Agreement.


If Available Certificateholder Interest Collections are not sufficient to
satisfy each of the applications described in clauses (i) through (vii) above on
any Transfer Date, then Excess Interest Collections from other Series allocable
to Series 1997-1 will be applied as Available Certificateholder Interest
Collections in the priority and the manner described in clauses (i) through
(vii) above.  If Excess Interest Collections are less than the shortfalls for
all Series that provide for allocations of Excess Interest Collections, such
Excess Interest Collections shall be allocable to shortfalls for Series 1997-1
and any other Series that so provides pro rata based on the relative amounts of
each Series' shortfall.


SECTION IV.5  Application of Available Seller's Finance Charge Collections,
Spread Account and Liquidity Reserve Account to Deficiency Amount.


(a)           On each Transfer Date commencing after the 1990 Trust Termination
Date, the Servicer shall determine the amount (the "Deficiency Amount"), if any,
by which the amount of the entire allocations required on such Transfer Date by
Sections 4.04(a)(i) through (iv) exceeds the amount of Available
Certificateholder Interest Collections for such Due Period and Excess Interest
Collections allocated to Series 1997-1 on such Transfer Date, if any, for the
related Due Period.


(b)           If the Deficiency Amount for any Transfer Date is greater than
zero, the Master Trust Trustee, acting in accordance with instructions from the
Servicer, shall apply available funds from the following sources in the
following order of priority in the same manner as Available Certificateholder
Interest Collections, each of which applications shall reduce such Deficiency
Amount (all such available funds being the "Available Draw Funds" for such
Transfer Date):


E-348

--------------------------------------------------------------------------------


(i)           Available Seller's Finance Charge Collections;
(ii)          funds on deposit in the Spread Account;


(iii)        for any Transfer Date occurring during any Early Amortization
Period, funds on deposit in the Liquidity Reserve Account;


provided, however, that the amount applied pursuant to this Section 4.05(b)
shall not exceed the Draw Amount.  The Available Subordinated Amount shall be
reduced by the aggregate amount of Available Draw Funds applied pursuant to this
Section 4.05(b).


(c)           If all of the amounts applied pursuant to Section 4.05(a) and (b)
are insufficient to make the entire application described in Section
4.04(a)(iii), the Available Subordinated Amount shall be reduced (but not below
zero) by the amount of such deficiency and any remaining Investor Dealer Note
Losses shall be deemed to be reimbursed to the extent of such reduction.


SECTION IV.6  Investor Charge-Offs.  If, for any Transfer Date on which the
Available Subordinated Amount equals or is reduced to zero (after giving effect
to the allocations, distributions, withdrawals and deposits to be made on such
Transfer Date) and the Deficiency Amount for such Transfer Date (as reduced by
the applications required by Section 4.05 of this Series Supplement) is greater
than zero, the Invested Amount shall be reduced by the lesser of (i) such
remaining Deficiency Amount for such Transfer Date and (ii) the amount of
Investor Dealer Note Losses for the related Due Period remaining unreimbursed
after all applications of funds or reductions of the Available Subordinated
Amount pursuant to Sections 4.04 and 4.05 (such lesser amount being an "Investor
Charge-Off").


SECTION IV.7  Application of Seller's Finance Charge Collections After the 1990
Trust Termination Date.


(a)           Application of Available Seller's Finance Charge Collections.  On
each Transfer Date related to a Due Period commencing after the 1990 Trust
Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall withdraw and apply from the Collections
Account to the extent of Available Seller's Finance Charge Collections for such
Due Period, the following amounts in the following order of priority:


(i)           On each Transfer Date related to a Due Period for which a
Deficiency Amount exists, the amount required by Section 4.05(b)(i) shall be
applied as specified in Section 4.05(b).


E-349

--------------------------------------------------------------------------------


(ii)                      On each Transfer Date related to a Due Period
occurring during an Early Amortization Period, the amount, if any, by which the
Available Subordinated Amount as of the end of such Transfer Date exceeds the
amount of funds on deposit in the Liquidity Reserve Account shall be deposited
in the Liquidity Reserve Account.


(iii)                      On each Transfer Date on which the full Spread
Account Deposit Amount was not deposited in the Spread Account pursuant to
Section 4.04(a)(v), an amount equal to the shortfall in such Spread Account
Deposit Amount shall be deposited in the Spread Account.
(iv)                      Any remaining Available Seller's Finance Charge
Collections for the related Due Period shall be allocated and paid to the
Seller.


(b)           Application of Series Allocable Finance Charge Collections to the
Seller.  On each Transfer Date related to a Due Period commencing after the 1990
Trust Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall withdraw from the Collections Account and
allocate and pay to the Seller an amount equal to the product of (i) the result
of the Excess Seller's Percentage for such Due Period minus the Required Excess
Seller Interest Percentage and (ii) Series Allocable Finance Charge Collections
for such Due Period.


SECTION IV.8  Application of Series Allocable Principal Collections After the
1990 Trust Termination Date.  On each Business Day after the 1990 Trust
Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall withdraw Series Allocable Principal
Collections for such Business Day from the Collections Account and apply such
funds in the following amounts:


(a)           Investor Principal Collections During Revolving Period.  During
the Revolving Period, an amount equal to Investor Principal Collections for such
Business Day shall be treated as Shared Principal Collections, and applied,
pursuant to the written direction of the Servicer, pursuant to Section 4.03(e)
of the Agreement.


E-350

--------------------------------------------------------------------------------


(b)           Investor Principal Collections during Accumulation Period or Early
Amortization Period.  During the Accumulation Period or any Early Amortization
Period,  Investor Principal Collections for such Business Day shall be allocated
to the Series 1997-1 Certificateholders and deposited into the Series Principal
Account to the extent the Invested Amount as of the preceding Distribution Date
exceeds the amount of funds on deposit in the Series Principal Account on such
Business Day; provided, however, that for each Business Day of a Due Period
occurring during the Accumulation Period, the amount of Investor Principal
Collections deposited in the Series Principal Account on such Business
Day,  when added to the amount of Investor Principal Collections previously
deposited in the Series Principal Account during such Due Period, shall not
exceed the Controlled Deposit Amount for such Due Period.  Any Investor
Principal Collections remaining after the applications described in the
preceding sentence shall be treated as Shared Principal Collections, and
applied, pursuant to the written direction of the Servicer, pursuant to Section
4.03(e) of the Agreement.


(c)           Seller's Principal Collections During the Revolving
Period.  During the Revolving Period, all Seller's Principal Collections for
such Business Day shall be deemed to be Series 1997-1 Shared Seller Principal
Collections and shall be allocated as provided in Section 4.08(d)(iii).


(d)           Seller's Principal Collections During Accumulation Period or Early
Amortization Period; Shared Seller Principal Collections.


(i)           During the Accumulation Period, Available Seller's Principal
Collections for such Business Day shall be deemed to be "Remaining Available
Seller's Principal Collections," which shall be included in Series 1997-1 Shared
Seller Principal Collections and allocated as provided in clause (iii)
below.  During the Accumulation Period, Excess Seller's Principal Collections
shall be included in Series 1997-1 Shared Seller Principal Collections and
allocated as provided in clause (iii) below.


(ii)                      During any Early Amortization Period Available
Seller's Principal Collections for such Business Day shall be deposited in the
Liquidity Reserve Account to the extent the Available Subordinated Amount as of
the end of the immediately preceding Transfer Date exceeds the amount of funds
on deposit in the Liquidity Reserve Account (including amounts deposited
pursuant to Section 4.07(a)(ii)).  The amount required to be deposited pursuant
to the preceding sentence shall be reduced by the amount of Available Seller's
Finance Charge Collections deposited in the Liquidity Reserve Account on such
Business Day.  Any remaining Available Seller's Principal Collections for such
Business Day shall be deemed to be "Remaining Available Seller's Principal
Collections."  During any Early Amortization Period, all Excess Seller’s
Principal Collections, all Remaining Available Seller’s Principal Collections
and all shared seller principal collections of any other Series that provides
for shared seller principal collections not allocated in respect of principal
shortfalls shall be allocated and paid to the Seller or deposited in the Excess
Funding Account to the extent necessary to maintain the Master Trust Seller’s
Interest at an amount equal to (or, in the Seller’s discretion, greater than)
the Minimum Master Trust Seller’s Interest.


E-351

--------------------------------------------------------------------------------


(iii)                      During the Revolving Period or the Accumulation
Period, Series 1997-1 Shared Seller Principal Collections, if any, and shared
seller principal collections for any other Series that provides for shared
seller principal collections shall be determined on each business day and
allocated in the following priority:  (i) to the 1997-1 Series to the extent of
any Series 1997-1 Accumulation Period Principal Shortfall and to any other
Series to the extent such Series provides for the use of shared seller principal
collections in respect of principal shortfalls, (ii) to the Excess Funding
Account to the extent necessary to maintain the Master Trust Seller’s Interest
at an amount equal to (or, in the discretion of the Seller, greater than) the
Minimum Master Trust Seller’s Interest and (iii) to the Seller.  If shared
seller principal collections for all Series, including Series 1997-1 Shared
Seller Principal Collections, are less than the shortfalls for which shared
seller principal collections may be used, including any Series 1997-1
Accumulation Period Principal Shortfall, then such shared seller principal
collections will be allocated to all such shortfalls, including any Series
1997-1 Accumulation Period Principal Shortfall, pro rata based on the relative
amounts of each such shortfall.


(iv)                      “Series 1997-1 Shared Seller Principal Collections”
means on each business day (i) during a Revolving Period, all Available Seller’s
Principal Collections and all Excess Seller’s Principal Collections and (ii)
during an Accumulation Period, all Remaining Available Seller’s Principal
Collections and all Excess Seller’s Principal Collections.  There shall be no
Series 1997-1 Shared Seller Principal Collections during any Early Amortization
Period.


(e)           If on any Distribution Date during an Early Amortization Period
after the application of all funds to be allocated or distributed on such date
the excess, if any, of (x) the Invested Amount over (y) the amount in the Series
Principal Account (the “Early Amortization Period Shortfall Amount”) is less
than or equal to the aggregate amount of funds contained in the Liquidity
Reserve Account then funds shall be withdrawn in an amount equal to the Early
Amortization Period Shortfall Amount and shall be deposited in the Series
Principal Account.


SECTION IV.9  Shared Principal Collections.


(a)           That portion of Shared Principal Collections for any Business Day
equal to the amount of Series 1997-1 Shared Principal Collections for such
Business Day will be allocated to Series 1997-1 and will be applied in the same
manner as Investor Principal Collections pursuant to Section 4.08(b) and
otherwise will be deposited in the Excess Funding Account to the extent
necessary to maintain the Master Trust Seller's Interest at an amount equal to
(or, in the discretion of the Seller, greater than) the Minimum Master Trust
Seller's Interest or allocated to the Seller..


E-352

--------------------------------------------------------------------------------


(b)           "Series 1997-1 Shared Principal Collections," with respect to any
Business Day commencing after the 1990 Trust Termination Date, shall mean an
amount equal to the Series 1997-1 Principal Shortfall for such Business Day;
provided, however, that, if the aggregate amount of Shared Principal Collections
for all Series for such Business Day is less than the aggregate amount of
Principal Shortfalls for all Series for such Business Day, then Series 1997-1
Shared Principal Collections for such Business Day shall equal the product of
(x) Shared Principal Collections for all Series for such Business Day and (y) a
fraction, the numerator of which is the Series 1997-1 Principal Shortfall for
such Business Day and denominator of which is the aggregate amount of Principal
Shortfalls for all Series for such Business Day.


SECTION IV.10  Distributions to ­Series 1997-1 Certificateholders.  On each
Transfer Date, after all allocations to the Distribution Account and the Series
Principal Account for the related Transfer Date have been made, the Master Trust
Trustee, acting in accordance with instructions from the Servicer, shall
transfer to the Distribution Account the funds on deposit in the Series
Principal Account and shall make, without duplication, the following
distributions from the Distribution Account:


(a)           Interest Distributions.  On each Distribution Date (including the
Expected Payment Date), Monthly Interest will be distributed to the Series
1997-1 Certificateholders as accrued interest on the 1997-1 Certificates.  To
the extent any interest is due but not distributed on any such Distribution
Date, such amount will be distributed on the following Distribution Date, along
with, to the extent permitted by law, interest at the Certificate Rate on such
amount.


(b)           Expected Payment Date.  On the Expected Payment Date, in addition
to the amount described in (a) above, amounts on deposit in the Series Principal
Account will be distributed as principal (up to a maximum of the Invested Amount
on such Distribution Date) on the Series 1997-1 Certificates.


(c)           Early Amortization Period.  On each Distribution Date related to a
Due Period occurring during an Early Amortization Period, in addition to the
amount described in (a) above, amounts on deposit in the Series Principal
Account will be distributed as principal (up to a maximum of the Invested Amount
on such Distribution Date) on the Series 1997-1 Certificates.


SECTION IV.11  Accumulation Period Length; Accumulation Period Commencement
Date.  On or prior to the first Due Period which is nine months prior to the Due
Period related to the Distribution Date which is the Expected Payment Date, the
Servicer shall determine in its sole discretion the Accumulation Period Length
and the Accumulation Period Commencement Date and, promptly following such
determination, the Servicer shall notify the Master Trust Trustee and the Rating
Agencies in writing of such determination.


E-353

--------------------------------------------------------------------------------


SECTION IV.12   Partial Month Due Period.  The allocation and distribution
provisions in this Series Supplement are based upon the assumptions that each
Due Period will be a calendar month and that each Due Period will have a unique
related Transfer Date and Distribution Date.  However, under certain
circumstances (such as the occurrence of an Early Amortization Event, the
Revolving Period could end on a date other than the last day of a calendar month
(the period from the first day of such month (the "Subject Month") to and
including the date of such occurrence being referred to herein as the "Revolving
Due Period"), and an Early Amortization Period could commence on a date other
than the first day of a calendar month (the period from such other date until
the last day of the Subject Month being the "Amortizing Due Period").  If such a
circumstance occurs, then the Servicer, the Seller and the Master Trust Trustee
shall observe the following rules:


(i)           the Transfer Date for both the Revolving Due Period and the
Amortizing Due Period shall be the date on which the Transfer Date would have
occurred if the Subject Month had been an ordinary Due Period;


(ii)           the allocations and distributions of Finance Charge Collections
(and all items derived from Finance Charge Collections, such as Available
Certificateholder Interest Collections and Available Seller's Finance Charge
Collections) and Dealer Note Losses occurring during the Subject Month shall be
made as if the Subject Month were one Due Period, without any distinction
between the Revolving Due Period and the Amortizing Due Period; and


(iii)           two separate sets of allocations and distributions of Principal
Collections (and all items derived from Principal Collections, such as Investor
Principal Collections and Seller's Principal Collections) shall be made on such
Transfer Date, according to whether such Principal Collections were received
during the Revolving Due Period (in which case allocations and distributions
shall be made as provided in Sections 4.08(a) and (c)) or the Amortizing Due
Period (in which case allocations and distributions shall be made as provided in
Sections 4.08(b) and (d)).


E-354

--------------------------------------------------------------------------------


SECTION IV.13  Additional Rights upon the Occurrence of Certain
Events.  Notwithstanding the provisions of Section 9.02(a) of the Agreement, if
any insolvency event occurs with respect to the Seller, Navistar International
Corporation, Navistar International Transportation Corporation or Navistar
Financial Corporation on the day of such insolvency event, the Seller will
(subject to the actions of the Certificateholders) immediately cease to transfer
Dealer Notes to the 1990 Trust or the Master Trust, as applicable, and promptly
give notice to the Master Trust Trustee of such insolvency event.  Under the
terms of the Pooling and Servicing Agreement, if an insolvency event occurs with
respect to the Seller after the 1990 Trust Termination Date but prior to the
date on which the Series 1995-1 investor certificates issued by the Master Trust
have been paid in full, then within 15 days the Master Trust Trustee will
publish a notice of such insolvency event stating that the Master Trust Trustee
intends to sell, liquidate or otherwise dispose of the Dealer Notes in a
commercially reasonable manner and on commercially reasonable terms, unless
within a specified period of time Certificate holders representing more than 50%
of the aggregate series invested amount of the certificates of each such Series
and each person holding a Supplemental Certificate, instruct the Master Trust
Trustee not to sell, dispose of or otherwise liquidate the Dealer Notes and to
continue transferring Dealer Notes as before such insolvency event.


SECTION IV.14  Voting of the Master Trust’s Interests in the 1990 Trust.  The
Master Trust Trustee will have the right, without the consent of the
Certificateholders, to vote, or to consent or withhold consent with respect to,
the Class A-5 Investor Certificate and any other Investor Certificate on any
matter for which votes or consents are solicited under the 1990 Trust Agreement,
provided that such action will not, as evidenced by an officer’s certificate of
the Servicer, have a material adverse effect on the Certificateholders of any
Series.  The Master Trust Trustee will also have the right, with the consent of
the Applicable Voting Percentage of the Certificateholders, to vote, or to
consent or withhold consent, with respect to the Class A-5 Investor Certificate
and any other Investor Certificate on any matter for which votes or consents are
solicited under the 1990 Trust Agreement.


“Applicable Voting Percentage” means, with respect to any matter for which votes
or consents are solicited under the 1990 Trust Agreement, the percentage of
votes or consents of the Investor Certificates needed to pass the proposed
matter.
 
E-355

--------------------------------------------------------------------------------


 
ARTICLE V
DISTRIBUTIONS AND REPORTS
TO SERIES 1997-1 CERTIFICATEHOLDERS


SECTION V.1  Distributions.


(a)           The Paying Agent shall distribute (in accordance with the Monthly
Servicer Certificate and Settlement Statement delivered by the Servicer to the
Master Trust Trustee and the Paying Agent pursuant to Section 3.04(d) of the
Agreement) to each Series 1997-1 Certificateholder of record on the preceding
Record Date (other than as provided in Section 12.02 of the Agreement respecting
a final distribution) on each Distribution Date such Certificateholder's pro
rata share (based on the aggregate fractional undivided interests represented by
the Series 1997-1 Certificates held by such Certificateholder) of the amounts on
deposit in the Series 1997-1 Accounts as is payable to the Series 1997-1
Certificateholders on such Distribution Date pursuant to Sections 4.10  (a), (b)
and (c).


(b)           Except as provided in Section 12.03 of the Agreement with respect
to a final distribution, distributions to Series 1997-1 Certificateholders
hereunder shall be made by check mailed to each Series 1997-1 Certificateholder
at such Certificateholder's address appearing in the Certificate Register
without presentation or surrender of any Series 1997-1 Certificate or the making
of any notation thereon; provided, however, that, with respect to Series 1997-1
Certificates registered in the name of a Common Depository, such distributions
shall be made to such Common Depository in immediately available funds.


SECTION V.2  Monthly and Annual Certificateholders' Statement.


(a)           Monthly Series 1997-1 Certificateholders' Statement.  At least two
Business Days prior to each Distribution Date, the Servicer will provide to the
Master Trust Trustee and the Paying Agent, and on each Distribution Date, the
Paying Agent shall forward to each Series 1997-1 Certificateholder a Monthly
Servicer Certificate and Settlement Statement substantially in the form of
Exhibit B-1 prior to the 1990 Trust Termination Date or substantially in the
form of Exhibit B-2 after the 1990 Trust Termination Date, in each case with
such changes as the Servicer shall deem necessary or appropriate, prepared by
the Servicer and delivered to the Master Trust Trustee setting forth, among
other things, the following information which, prior to the 1990 Trust
Termination Date, will include only the amounts specified in (iii), (iv), (v),
(xi), (xiv), (xv) and (xvi) below, and which, in the case of (i), (ii), (iii),
(viii), and (ix) below, shall be stated on the basis of an original principal
amount of $1,000 per Series 1997-1 Certificate:


(i)           the aggregate amount of Collections, including the aggregate
amount of Finance Charge Collections and the aggregate amount of Principal
Collections for the related Due Period;


E-356

--------------------------------------------------------------------------------


(ii)                      the Series 1997-1 Allocation Percentage, the Floating
Allocation Percentage and the Principal Allocation Percentage (if applicable)
for the related Due Period;


(iii)                      the total amount to be distributed on the Series
1997-1 Certificates on such Distribution Date;


(iv)                      the amount, if any, of such distribution allocable to
the Invested Amount;


(v)           the amount, if any, of such distribution allocable to interest on
the Series 1997-1 Certificates;


(vi)                      Dealer Note Losses for the related Due Period;


(vii)                      the Draw Amount as of the related Transfer Date, if
any;


(viii)                      the amount of the Investor Charge-Offs and the
amount of reimbursement thereof as of the related Transfer Date;


(ix)                      the amount of the Investor Servicing Fee to be paid on
such Distribution Date;


(x)           the Controlled Deposit Amount for the related Due Period (if
applicable);


(xi)                      the Invested Amount (after giving effect to all
distributions that will occur on such Distribution Date);


(xii)                      the aggregate amount of Dealer Notes and funds on
deposit in each of the Excess Funding Account, Series Principal Account and
Spread Account as of the end of the last day of the related Due Period (after
giving effect to payments and adjustments made pursuant to Article IV of this
Series Supplement and of the Agreement);


(xiii)                      the Available Subordinated Amount as of the end of
the related Transfer Date;


(xiv)                      with respect to Eligible Investments in the Series
Principal Account, the Excess Funding Account and the Liquidity Reserve Account,
as of the last day of the related Due Period, the aggregate amount of funds
invested in Eligible Investments in each such Series Account, a brief
description of each such Eligible Investment and amount invested in each such
Eligible Investment, the rate of interest applicable to each such Eligible
Investment and the rating of each such Eligible Investment;


E-357

--------------------------------------------------------------------------------


(xv)                      the Dealers with the five largest aggregate
outstanding principal amounts of Dealer Notes in the 1990 Trust or the Master
Trust, as the case may be, as of the end of the related Due Period;


(xvi)                      the aggregate outstanding principal amount of Dealer
Notes issued to finance OEM Vehicles as of the end of the related Due Period;


(xvii)                      the percentages and all other information calculated
pursuant to Section 6.01 to determine whether an Early Amortization Event has
occurred;


(xviii)                      the amount of Excess Interest Collections and
Investor Principal Collections treated as Shared Principal Collections, each for
the related Due Period, and the amount of such Excess Interest Collections and
Shared Principal Collections allocated to other Series; and


(xix)  the amount of Remaining Available Seller's Principal Collections, the
amount of Excess Seller's Principal Collections and Remaining Available Seller's
Principal Collections treated as Series 1997-1 Shared Seller Principal
Collections, the amount of Shared Seller Principal Collections from other
Series, and the amount of Shared Seller Principal Collections allocated to
Series 1997-1 and to other Series, each for the related Due Period.


(b)           On each Distribution Date related to a Due Period commencing prior
to the 1990 Trust Termination Date, the Master Trust Trustee shall furnish to
the Paying Agent and the Paying Agent shall forward to each Series
1997-1  Certificateholder the statement to be delivered pursuant to Section
5.02(a) of the 1990 Trust Agreement.


(c)           A copy of each statement provided pursuant to subsections (a) and
(b) will be made available for inspection at the Corporate Trust Office.


E-358

--------------------------------------------------------------------------------


(d)           Annual Certificateholder's Tax Statement.  On or about January 31
of each calendar year, beginning with calendar year 1998, the Master Trust
Trustee shall furnish to the Servicer and Paying Agent a list of each Person who
at any time during the preceding calendar year was a Series 1997-1
Certificateholder and received any payment thereon and the dates such Person
held a Series 1997-1 Certificate, and the Paying Agent shall furnish to each
such Series 1997-1 Certificateholder a statement prepared by the Paying Agent
containing the information prepared by the Master Trust Trustee which is
required to be contained in the statement to Series 1997-1 Certificateholders as
set forth in Sections 5.02(a)(iii)-(a)(v) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
1997-1 Certificateholder, together with such other customary information  as the
Master Trust Trustee or the Servicer deems necessary or desirable to enable the
Series 1997-1 Certificateholders to prepare their tax returns, including
information (to be supplied by the Servicer to the Master Trust Trustee)
regarding original issue discount on the Series 1997-1 Certificates, if
any.  Such obligation of the Paying Agent shall be deemed to have been satisfied
to the extent that substantially comparable information shall be provided by the
Master Trust Trustee pursuant to any requirements of the Internal Revenue Code
as from time to time in effect.


ARTICLE VI
EARLY AMORTIZATION EVENTS


SECTION VI.1  Additional Early Amortization Events.  The occurrence of any of
the following events shall, immediately upon the occurrence thereof without
notice or other action on the part of the Master Trust Trustee or the Series
1997-1 Certificateholders, be deemed to be an Early Amortization Event solely
with respect to Series 1997-1:


(a)           the Invested Amount is not reduced to zero by the Expected Payment
Date;


(b)           the United States government or any agency or instrumentality
thereof files a notice of a lien under Internal Revenue Code §6323 or any
similar statutory provision (including, but not limited to, §302(f) or §4068 of
ERISA) on the assets of NFC or NFSC which is or may in the future be prior to
the lien of the Master Trust Trustee or the assets of the Master Trust
(including, without limitation, proceeds of the Dealer Notes);


(c)           failure on the part of the Seller (i) to make any payment,
distribution or deposit required under the Agreement within five business days
of the date required or (ii) to observe or perform in any material respect any
other material covenants or agreements of the Seller, which continues unremedied
for a period of 60 days after written notice of such failure shall have been
given to the Seller;


E-359

--------------------------------------------------------------------------------


 
(d)           any representation or warranty made by the Seller pursuant to the
Agreement or any information contained in the schedule of Dealer Notes delivered
thereunder or this Series Supplement shall prove to have been incorrect in any
material respect when made or when delivered, which representation, warranty or
schedule, or the circumstances or condition that caused such representation,
warranty or schedule to be incorrect, continues to be incorrect or uncured in
any material respect for a period of 60 days after written notice of such
incorrectness shall have been given to the Seller and as a result of which the
interests of the Series 1997-1 Certificateholders are materially and adversely
affected, except that an Early Amortization Event shall not be deemed to occur
if the Seller has repurchased the related Dealer Notes or all such Dealer Notes,
if applicable, during such period in accordance with the provisions of the
Agreement;
 
(e)           after the 1990 Trust Termination Date, the Seller shall become
legally unable for any reason to transfer Dealer Notes to the Master Trust in
accordance with the provisions of the Agreement;


(f)           on any Transfer Date related to a Due Period commencing after the
1990 Trust Termination Date, the Available Subordinated Amount for such Transfer
Date will be reduced to an amount less than the Required Subordinated Amount;


(g)           any Servicer Termination Event shall occur (i) which would have a
material adverse effect on the Series 1997-1 Certificateholders and (ii) for
which the Servicer has received a notice of termination;


(h)           the delivery by the Seller to the Master Trust Trustee, after the
1990 Trust Termination Date, of a notice stating that the Seller will no longer
continue to sell Dealer Notes to the Master Trust commencing on the date
specified in such notice;


(i)           after the 1990 Trust Termination Date, the Average Coverage
Differential shall be equal to or less than negative two percent (2.00%) on each
of three consecutive Determination Dates;


E-360

--------------------------------------------------------------------------------


(j)           at the end of any Due Period commencing after the 1990 Trust
Termination Date, the Master Trust Seller's Interest is reduced to an amount
less than the Master Trust Minimum Seller's Interest and the Seller has failed
to assign additional Dealer Notes to the Master Trust in the amount of such
deficiency within ten Business Days following the end of such Due Period;


(k)           on any Determination Date after the 1990 Trust Termination Date,
the quotient of (i) the product of (a) the sum of Dealer Note Collections for
each of the related Due Period and the two immediately preceding Due Periods and
(b) four dividedby (ii) the daily average principal amount of Dealer Notes
outstanding during such Due Periods ("Turnover") is less than 1.7;


(l)           on any Determination Date after the 1990 Trust Termination Date,
the quotient of (i) the sum of Dealer Note Losses for each of the related Due
Period and the five immediately preceding Due Periods and (ii) the sum of
Principal Collections for each of the related Due Period and the five
immediately preceding Due Periods, is greater than or equal to one percent
(1.00%);


(m)                      at any time prior to the 1990 Trust Termination Date, a
1990 Trust Amortization Event occurs under the 1990 Trust with respect to the
Class A-5 Investor Certificate (other than a 1990 Trust Amortization Event that
also constitutes an Early Amortization Event under the Master Trust), the Seller
is required to repurchase the Class A-5 Investor Certificate under Section 2.06
of the 1990 Trust Agreement, or the Scheduled Class Amortization Date occurs
with respect to the Class A-5 Investor Certificate;


(n)           any of the Seller, NITC, NIC or NFC shall file a petition
commencing a voluntary case under any chapter of the federal bankruptcy laws; or
the Seller or NFC shall file a petition or answer or consent seeking
reorganization, arrangement, adjustment or composition under any other similar
applicable federal law, or shall consent to the filing of any such petition,
answer or consent; or the Seller, NITC, NIC or NFC shall appoint, or consent to
the appointment of a custodian, receiver, liquidator, trustee, assignee,
sequestrator or other similar official in bankruptcy or insolvency of it or of
any substantial part of its property; or the Seller, NITC, NIC or NFC shall make
an assignment for the benefit of creditors, or shall admit in writing its
inability to pay its debts generally as they become due;


(o)           any order for relief against any of the Seller, NITC, NIC or NFC
shall have been entered by a court having jurisdiction in the premises under any
chapter of the federal bankruptcy laws, and such order shall have continued
undischarged or unstayed for a period of 120 days; or a decree or order by a
court having jurisdiction in the premises shall have been entered approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of the Seller, NITC, NIC or NFC under any other similar applicable
federal law, and such decree or order shall have continued undischarged or
unstayed for a period of 120 days; or a decree or order of a court having
jurisdiction in the premises for the appointment of a custodian, receiver,
liquidator, trustee, assignee, sequestrator or other similar official in
bankruptcy or insolvency of the Seller, NITC, NIC or NFC of any substantial part
of their property, or for the winding up or liquidation of their affairs, shall
have been entered, and such decree or order shall have remained in force
undischarged or unstayed for a period of 120 days; and


E-361

--------------------------------------------------------------------------------


(p)           after the 1990 Trust Termination Date, failure on the part of NITC
to make a deposit in the Interest Deposit Account required by the terms of the
Interest Deposit Agreement on or before the date occurring five Business Days
after the date such deposit is required by the Interest Deposit Agreement to be
made.


ARTICLE VII
OTHER SERIES PROVISIONS


SECTION VII.1  Conveyance of Dealer Notes.  Upon the date on which each other
Series is either no longer outstanding or the fully funded date has occurred
with respect thereto, the Master Trust Trustee shall sell, assign and convey to
the Seller or its designee, without recourse, representations or warranty, all
right, title and interest of the Master Trust in the Dealer Notes, whether then
existing or thereafter created, all  security interests in the Financed Vehicles
with respect thereto, all monies due or to become due and all amounts received
with respect thereto and all proceeds thereof except for amounts on deposit in
the Collections Account that are allocable to Investor Certificates and amounts
on deposit in any Series Account.  The Master Trust Trustee shall execute and
deliver such instruments of transfer and assignment, in each case without
recourse, as shall be reasonably requested by the Seller to vest in the Seller
or its designee all right, title and interest which the Master Trust had in all
such property.


SECTION VII.2  Tax Treatment.  The Seller has entered into the Agreement and
this Series Supplement and the Series 1997-1 Certificates have been issued with
the intention that the Series 1997-1 Certificates will qualify under applicable
tax law as indebtedness secured by the Master Trust assets attributable to the
Series 1997-1 Certificates.  The Seller and each Series 1997-1 Certificateholder
and Certificate Owner, by the acceptance of its Series 1997-1 Certificate or
Book-Entry Certificate, as applicable, agrees to treat the Series 1997-1
Certificates as indebtedness secured by the Master Trust assets attributable to
the Series 1997-1 Certificates, for Federal income taxes, state and local income
and franchise taxes and any other taxes imposed on or measured by income in
whole or in part.


ARTICLE VIII
FINAL DISTRIBUTIONS


SECTION VIII.1  Sale of Investors' Interest Pursuant to Section 2.07 of the
Agreement; Distributions Pursuant to Section 2.03 or 12.03 of the Agreement.


(a)           The amount to be paid by the Seller to the Collections Account
with respect to Series 1997-1 in connection with a purchase of the
Certificateholders' Interest pursuant to Section 2.07 of the Agreement shall
equal the Reassignment Amount for the Distribution Date on which such purchase
occurs.


E-362

--------------------------------------------------------------------------------


(b)           With respect to the Reassignment Amount, if any, deposited into
the Collections Account pursuant to this Section 8.01 of this Series Supplement
or Section 2.07 of the Agreement or any proceeds deposited into the Collections
Account pursuant to Section 12.03(c) of the Agreement, the Master Trust Trustee
shall, not later than 12:00 noon, New York City time, on the Distribution Date
on which such amounts are deposited (or, if such date is not a Distribution
Date, on the immediately following Distribution Date) (in the priority set forth
below):  (i) first, deposit the Invested Amount on such Distribution Date into
the Series Principal Account, (ii) second, deposit the amount of accrued and
unpaid interest on the unpaid balance of the Series 1997-1 Certificates in the
Distribution Account, and (iii) third, pay the remainder of any such
Reassignment Amounts to the Seller.


(c)           Notwithstanding any other provision to the contrary in this Series
Supplement or the Agreement, the entire amount deposited in the Series Principal
Account on a Distribution Date pursuant to Section 8.01(b) and all other amounts
on deposit therein shall be distributed in full to the Series 1997-1
Certificateholders on such Distribution Date and any distribution made pursuant
to this paragraph (c) shall be deemed to be a final distribution pursuant to
Section 12.03 of the Agreement with respect to Series 1997-1.


SECTION VIII.2  Distribution of Proceeds of Sale, Disposition or Liquidation of
the Dealer Notes Pursuant to Section 9.02 of the Agreement.


(a)           Not later than 12:00 noon, New York City time, on the Distribution
Date following the date on which the Insolvency Proceeds are deposited into the
Collections Account pursuant to Section 9.02(b) of the Agreement, the Master
Trust Trustee shall first (in each case, after giving effect to any deposits and
distributions otherwise to be made on such Distribution Date) deduct an amount
equal to the Invested Amount on such Distribution Date from the portion of the
Insolvency Proceeds allocated to Series Allocable Principal Collections and
deposit such amount in the Series Principal Account; provided that the amount of
such deposit shall not exceed the product of (x) the portion of the Insolvency
Proceeds allocated to Series Allocable Principal Collections and (y) 100% minus
the Excess Seller's Percentage with respect to the related Due Period.  The
remainder of the portion of the Insolvency Proceeds allocated to Series
Allocable Principal Collections shall be allocated to the Master Trust Seller's
Interest and shall be distributed on such Distribution Date to the Seller.


E-363

--------------------------------------------------------------------------------


(b)           Not later than 12:00 noon, New York City time, on such
Distribution Date, the Master Trust Trustee shall first (in each case, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date) deduct an amount equal to the sum of (i) Monthly Interest for
such Distribution Date, (ii) any Monthly Interest previously due but not
distributed on a prior Distribution Date and (iii) to the extent permitted by
law, interest at the Certificate Rate on Monthly Interest that was due but not
previously distributed to the Series 1997-1 Certificateholders on a prior
Distribution Date, from the portion of the Insolvency Proceeds allocated to
Series Allocable Finance Charge Collections and deposit such amount in the
Distribution Account; provided that the amount of such distribution shall not
exceed the product of (x) the portion of the Insolvency Proceeds allocated to
Series Allocable Finance Charge Collections and (y) 100% minus the Excess
Seller's Percentage with respect to the related Due Period.  The remainder of
the portion of the Insolvency Proceeds allocated to Series Allocable  Finance
Charge Collections shall be allocated to the Master Trust Seller's Interest and
shall be distributed on such Distribution Date to the Seller.


(c)           Notwithstanding anything to the contrary in this Series Supplement
or the Agreement, the entire amount deposited in the Series Principal Account
and the Distribution Account pursuant to this Section 8.02 and all other amounts
on deposit therein shall be distributed in full to the Series 1997-1
Certificateholders on the Distribution Date on which funds are deposited
pursuant to this Section 8.02 (or, if not so deposited on a Distribution Date,
on the immediately following Distribution Date) and any distribution made
pursuant to this Section 8.02 shall be deemed to be a final distribution
pursuant to Section 12.03 of the Agreement with respect to Series 1997-1.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS


SECTION IX.1  Ratification of Agreement.  As supplemented by this Series
Supplement, the Agreement is in all respects ratified and confirmed and the
Agreement as so supplemented by this Series Supplement shall be read, taken and
construed as one and the same instrument.


SECTION IX.2  Counterparts.  This Series Supplement may be executed in two or
more counterparts (and by different parties on separate counterparts) each of
which shall be an original, but all of which together shall constitute one and
the same instrument.


SECTION IX.3  GOVERNING LAW.  THIS SERIES SUPPLEMENT SHALL BE CONSTRUED, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED,
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE
TO ITS CONFLICT OF LAW PROVISIONS, EXCEPT THAT THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE MASTER TRUST TRUSTEE SHALL BE DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS.


[END OF PAGE]


[SIGNATURE PAGE FOLLOWS]

E-364

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller, the Servicer  and the Master Trust Trustee have
caused this Series Supplement to be duly executed by their respective officers
as of the day and year first above written.


NAVISTAR FINANCIAL SECURITIES CORPORATION
  as Seller






By: ______________________________________


Its: ______________________________________






NAVISTAR FINANCIAL CORPORATION
  as Servicer






By: ______________________________________


Its: ______________________________________






THE BANK OF NEW YORK
  as Master Trust Trustee




By: ______________________________________
Its: ______________________________________

E-365

--------------------------------------------------------------------------------


